Citation Nr: 0626123	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1976 and from January 1978 to December 1980.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied claims for an increased rating for bronchial asthma 
and for service connection for PTSD.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board of Veterans' Appeals (Board) received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).
 
A review of the record includes a signed statement from the 
veteran, received in July 2006, which indicates that he 
wishes to withdraw all issues on appeal.  The Board finds 
that the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2005).  Consequently, further 
action by the Board on these claims is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002).  The appellant has 
withdrawn all issues on appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


